DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 6,183,312).
In regard to claim 1, Yamamoto discloses a terminal pin 1, comprising:
a pin body 11, including a first end (see illustrated drawing below) and a second end (adjacent carrier strip 40); and
an elastic latch 25, connected to the pin body 11 and normally protruding from the pin body 11 with a stopping tip (see illustrated drawing below) extending toward the second end.



In regard to claim 3, Yamamoto discloses the pin body 11 includes an elastic clamping member 16 disposed at the first end.

In regard to claim 4, Yamamoto discloses the elastic clamping member 16 includes at least one elastic piece, and the at least one elastic piece is connected to the pin body 11 and protrudes to the hollow space (see illustrated drawing below).

In regard to claim 5, Yamamoto discloses a concave portion (interior of side walls 12, 13 and bottom wall 11) is formed on one side of the pin body 11.

In regard to claim 6, Yamamoto discloses a fixed end 15 of the elastic latch 25 is configured across the concave portion, so that the elastic latch 25 is located above the concave portion (see fig. 3).

In regard to claim 7, Yamamoto discloses the pin body includes a fixed portion 30 disposed at the second end.

[AltContent: arrow][AltContent: textbox (1st end)][AltContent: connector][AltContent: textbox (stopping tip)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    219
    489
    media_image1.png
    Greyscale

[AltContent: textbox (hollow space)]

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugie et al. (US 6,165,026).
In regard to claim 1, Sugie et al. discloses a terminal pin 1, comprising:
a pin body 3, including a first end (see illustrated drawing below) and a second end see illustrated drawing below); and
an elastic latch 4, connected to the pin body 3 and normally protruding from the pin body 3 with a stopping tip 4a extending toward the second end.

In regard to claim 2, Sugie et al. discloses a hollow space (see illustrated drawing below) is defined within the pin body 3.

In regard to claim 3, Sugie et al. discloses the pin body 3 includes an elastic clamping member (see illustrated drawing below) disposed at the first end.



In regard to claim 5, Sugie et al. discloses a concave portion (the interior of the side walls and bottom wall of the pin body 3) is formed on one side of the pin body 3.

In regard to claim 6, Sugie et al. discloses a fixed end (see illustrated drawing below and fig. 2) of the elastic latch 4 is configured across the concave portion, so that the elastic latch 4 is located above the concave portion.

In regard to claim 7, Sugie et al. discloses the pin body 3 includes a fixed portion 15 disposed at the second end.

In regard to claim 8, Sugie et al. discloses an electrical connector, comprising:
a base 20, including at least one accommodating aperture 21 defined through the base 20 to form a receiving opening (see illustrated drawing below) and an insertion opening (see illustrated drawing below) on the base 20; wherein a notch 22 is formed in the at least one accommodating aperture 21, the notch is recessed from an inner wall of the at least one accommodating aperture 21, and the notch includes a stopping surface 22 facing toward the receiving opening; and
a terminal pin 1, including a pin body 3 and an elastic latch 4; wherein the pin body 3 includes a first end (see illustrated drawing below) and a second end (see illustrated drawing below), the elastic latch 4 is connected to the pin body 3 and normally protrudes from the pin body 3 with a stopping tip 4a extending toward the second end; wherein the first end of the pin body 3 passes through the insertion opening and is inserted into the at least one 

In regard to claim 9, Sugie et al. discloses a stopping flange (see illustrated drawing below) is formed at an edge of the receiving opening and extends inwardly along a radial direction of the second accommodating aperture 21.

In regard to claim 10, Sugie et al. discloses a concave portion (the interior of the side walls and bottom wall of the pin body 3) is formed on one side of the pin body 3, a protruding rib (see illustrated drawing below) is disposed in the accommodating aperture 21 and extending along longitudinal direction of the accommodating aperture 21, and the concave portion is provided for receiving the at least one protruding rib.

In regard to claim 11, Sugie et al. discloses a fixed end (see illustrated drawing below and fig. 2) of the elastic latch 4 is configured across the concave portion, so that the elastic latch 4 is located above the concave portion, and the at least one protruding rib corresponds to the notch 22.

In regard to claim 12, Sugie et al. discloses the base 20 includes a first guiding bevel (see illustrated drawing below), the receiving opening includes a stepped segment (see illustrated drawing below) with respect to a surface of the base 20, and the first guiding bevel connects the surface of the base 20 to the edge of the receiving opening.




[AltContent: textbox (1st guiding bevel)][AltContent: textbox (elastic clamping member)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (fixed end)][AltContent: connector][AltContent: connector][AltContent: textbox (stopping flange)][AltContent: connector][AltContent: textbox (insertion opening)][AltContent: arrow][AltContent: textbox (receiving opening)][AltContent: arrow]
    PNG
    media_image2.png
    483
    729
    media_image2.png
    Greyscale

[AltContent: textbox (protruding rib)]
[AltContent: textbox (stepped segment)]

[AltContent: arrow][AltContent: textbox (2nd end)][AltContent: connector][AltContent: textbox (1st end)][AltContent: connector]
    PNG
    media_image3.png
    557
    626
    media_image3.png
    Greyscale

[AltContent: textbox (hollow space)]


Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide, teach or suggest the base of an electrical connector having a base body and a front cover; the front cover of the base is embedded into the installation trough of the base body with the rear surface of the front cover facing the base body, so that the at least one second through hole of the front surface of the front cover is connected to the at least one first through hole of the base body to form the accommodating aperture of the base; and in combination with all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
6/15/2021

/THO D TA/Primary Examiner, Art Unit 2831